The judgment under review will be affirmed, for the reasons expressed in the opinion delivered by Mr. Justice Bodine in the Supreme Court; except, however, that the affirmance as to Columbia Broadcasting System, Incorporated, is upon the ground that it was not served with process. We reserve decision as to whether the delivery at radio receivers in this state of programs transmitted by the Columbia company from its New York studio in any sense or to any degree constituted the doing of business by it in this state. *Page 380
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, LLOYD, CASE, DONGES, HETFIELD, DEAR, WELLS, WOLFSKEIL, JJ. 10.
For affirmance in part — PERSKIE, RAFFERTY, COLE, JJ. 3.
For reversal — RAFFERTY, COLE, JJ. 2.
For reversal in part — HETFIELD, J. 1.